Citation Nr: 1000902	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1970 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has a current lower back 
disability that is attributable to an in-service fracture of 
a lumbar spinal disc.  As argued by the Veteran, he had no 
back disability noted on entrance to service, and the first 
evidence of a back disability is reflected in the Veteran's 
complaints of back pain and limitation of flexion in 1975.  
Lumbar spinal x-rays taken in May 1975 were interpreted to 
reveal a compression fracture of L-4 that appeared several 
weeks or months old.  The Veteran's back condition was 
thereafter monitored periodically, and subsequent lumbar 
spinal x-rays were variously interpreted to reveal an old 
compression fracture or an old chip fracture on the anterior 
superior aspect of L-4 with evidence of partial union.  The 
Veteran's separation report notes the Veteran's history of an 
old chip fracture of L-4, known since 1975, which results in 
the Veteran occasionally experiencing back pain.

The Veteran's post-service treatment records include his 
complaints of lower back pain and a history of degenerative 
joint disease of the lumbar spine.  

As the evidence suggests that the Veteran fractured his 
lumbar spine in service (as it was discovered approximately 
six years after his entrance into service and was thought to 
be only weeks or months old at that time), and the Veteran's 
post-service treatment records reflect that he has a history 
of degenerative joint disease of the lumbar spine and current 
complaints of back pain, the Board determines that a VA 
examination is warranted to determine whether the Veteran has 
a current lower back disability that had its onset in 
service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that a VA examination is warranted when medical 
evidence suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits).

The Board also notes that when the Veteran filed the instant 
service connection claim, he reported post-service treatment 
for his lower back disability on January 20, 1983 at the 
Orthopedic Clinic of the Naval Regional Medical Center in 
Jacksonville, Florida.  However, the Veteran's claims file 
does not reflect any attempts to obtain these records, and 
this should be accomplished, as well.

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's VA 
medical treatment records from January 
2006 to the present.

2.  With any assistance necessary from the 
Veteran, attempt to obtain the Veteran's 
reported January 20, 1983 treatment at the 
Orthopedic Clinic of the Naval Regional 
Medical Center in Jacksonville, Florida.

3.  Next, the Veteran should be scheduled 
for an appropriate VA examination to 
determine the nature and etiology of any 
currently diagnosed lower back disability. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, including the 
Veteran's in-service diagnosis of a 
compression fracture of L-4, noted history 
of degenerative joint disease of the 
lumbar spine, and present complaints of 
back pain.  After reviewing the claims 
file, the examiner should opine whether it 
is as likely as not (i.e., a 50 percent 
probability or greater) that any currently 
diagnosed lower back disability had its 
onset in service.  

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.

4.  Then, readjudicate the Veteran's 
claim.  If the action remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


